Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 3/25/2021.

                                 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5  are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruoka et al (US 2010/0295187) in view of Admitted prior art.
With respect to claim 1, Tsuruoka et al teach a power semiconductor device,”8” comprising: a substrate” 1” including insulating board and  a circuit pattern “5,6”that are disposed in this order; a power semiconductor element 8”electrically connected to the circuit pattern”5,6”; and an electrode terminal “13,14 ,11”   including a welded portion”12” welded to the circuit pattern”5,6” by a fiber laser.(see fig. 2B, 4B, 6,7A, 8A).  Tsuruoka et al teach the power device such as IGBT(para 0034)
However Tsuruoka do not explicitly teach Power semiconductor element with thinned portion of electrode. wherein a thickness of the circuit pattern is not less than 0.2 and not more than 0.5 mm, and 
With respect to claim 3, Tsuruoka et al teach the power semiconductor device according to claim 1, wherein the thinned portion is identical in shape to the welded portion in a plan view. Moreover changes in Shape was a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP 2144.04, section IV, B In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  
With respect to claim 5, Tsuruoka et al  does not teach the power semiconductor device according to claim 4, wherein the conductive material contains at least one of a Cu paste and an Ag paste. Admitted prior art teach Cu Ag . However using Cu or Ag are well known for forming joint.
Claims 2, 4. 6 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 3/25/2021 have been fully considered but they are not persuasive. Applicant argues that Japanese Patent Application Laid-Open No. H7-94845 discusses thinning at least a portion of a tip of an electrode terminal such as a lead more than the other portions and welding the thinned portion, it does not discuss the thickness of the thinned portion being specifically based on the thickness of the circuit pattern.  Since Tsuruoka et al do no teach thing the .
Applicant argues that  the thickness of the thinned portion of the electrode terminal is not less than one time and not more than two times the thickness of the circuit pattern, an increase in the peel strength of the power semiconductor device, prevention of lacking current capacity of the power semiconductor device, prevention of the decrease in life of the power semiconductor device, and decrease in the probability of destroying the insulating layer of the power semiconductor device may be achieved.  Modified invention of Tsuruoka et al as modified by invention Japanese reference, thinning an electrode and choosing a thickness of a circuit pattern to be within 0.2 to 0.5 mm would have gotten similar results as applicant stated above. 
With respect to claim 3, applicant argues that neither references teach the limitation of power device, wherein the thinned portion is identical in shape to the welded portion in plain view. Tsuruoka et al teach thinned portion”11” is identical shape as welded portion “12”.  Moreover changes in Shape was a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP 2144.04, section IV, B In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/
 Primary Examiner, Art Unit 2816